THE THIRTEENTH COURT OF APPEALS

                                   13-13-00393-CV


             HILARIO VILLANUEVA AND GRACIELA VILLANUEVA
                                  v.
    DEUTSCHE BANK NATIONAL TRUST COMPANY AS TRUSTEE FOR THE
 CERTIFICATEHOLDERS OF THE MORGAN STANLEY ABS CAPITAL I INC TRUST
  2003-NC10, MORTGAGE PASS THROUGH CERTIFICATES SERIES 2003-NC10


                                 On appeal from the
                County Court at Law No. 4 of Williamson County, Texas
                           Trial Cause No. 12-1551-CC4


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

February 12, 2015.